DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 8/30/2019 for application number 16/557,187. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 24 are presented for examination.

Drawings
Examiner contends that the drawings filed 8/30/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101
Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 21-24, the claims recites a “computer-readable media.” Applicant's specification does not define the form of a "computer-readable media," therefore the broadest reasonable interpretation of the storage media may comprise a series of computer instructions encoded within a propagated signal. A propagated signal cannot properly be classified in any of the statutory categories of machine, article of manufacture, process, or composition of matter. Therefore, the claimed invention is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al. (hereinafter as Hovis) PGPUB 2020/0408832, and further in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0304112 and Navale et al. (hereinafter as Navale) PGPUB 2009/0167770.
As per claim 1, Hovis teaches an apparatus comprising: 
an execution unit [FIG. 3 core 330]; 
rate controller circuitry [FIG. 3 predictive control 320]; 
[FIG. 3 and 0043: (operational scheduling logic can be employed in predictive control logic 320; scheduling logic is thus coupled to predictive control 320 and is indirectly coupled to core 330 as shown in FIG. 3)], the instruction scheduler to: 
identify a first high power instruction in an instruction stream [FIG. 3 queues 310 or 311] to be executed [0042-0044: (based on pending commands and queued operations, estimations/predictions of workload that cause voltage transients (high power instructions) are made)]; and 
wherein the rate controller circuitry is to: 
assert a voltage boost signal to cause a supply voltage for the execution unit to be increased [0016, 0041, and 0044: (from the predictions, predictive control logic 320 controls injection (assert) of electric charge and boosts voltage to counteract transients)]; and 
de-assert the voltage boost signal [0044: (power boosting is only available for a period of time (e.g. how long to inject charge) and thus voltage boost will be end (de-assert) after a period of time].

	Hovis does not teach assert a pre-charge signal to the rate controller circuitry, wherein the rate controller circuitry is to: subsequent to the pre-charge signal being asserted, assert a voltage boost signal to cause a supply voltage for the execution unit to be increased; and de-assert the voltage boost signal based at least in part on the first high power instruction being executed. Hovis does not teach the details of a pre-charge signal in the predictive control logic.
[0019 and 0022: (when a voltage droop is predicted to occur, Phase_1 control signal is asserted to cause a voltage boost to be provided by capacitors CD2)], wherein the rate controller circuitry is to: subsequent to the pre-charge signal being asserted, assert a voltage boost signal to cause a supply voltage for the execution unit to be increased [0022: (in response to Phase_1 control being asserted, CD2 discharges to provide the voltage boost)]; and de-assert the voltage boost signal [0019 and 0023: (after a period of time, Phase_1 control signal is de-asserted  to stop the voltage boost and Phase_2 control signal is asserted to recharge the capacitors)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s teachings of asserting and de-asserting control signals for the controlling on and off the voltage boosting circuitry in Hovis. Zhang teaches the details of the signals provided by Hovis predictive control 320 to implement voltage boosting. One of ordinary skill in the art would have been motivated to provide Zhang’s circuitry and corresponding control signals in Hovis because it provides flexibility and allows for the voltage boosting circuitry to be easily recharged or discharged by controlling switches individually.
	Hovis and Zhang do not teach de-assert the voltage boost signal based at least in part on the first high power instruction being executed. Although Hovis and Zhang 
	Navale teaches evaluating a processing workload to determine if voltage should be boosted. Navale is therefore similar to Hovis and Zhang because they analyze the processor workload and selectively boost the voltage to assist in executing the workload. Navale further teach de-assert the voltage boost signal based at least in part on the first high power instruction being executed [0018: (boosted voltage remains until the context to be boosted has terminated, at which point voltage is restored to the original value)]. Navale therefore teaches voltage boosting until the workload has finished executing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Navale’s teachings of waiting until the workload finishes before ending the voltage boosting in Hovis and Zhang. One of ordinary skill in the art would have been motivated to wait until execution finishes before ending the voltage boost in Hovis and Zhang because it ensures that the operation/workload can be completed in a timely manner without any voltage transients during the execution, thereby improving reliability.

As per claim 3, Hovis, Zhang, and Navale teach the apparatus of claim 1, wherein the instruction scheduler is to assert the pre-charge signal in response to scheduling the first high power instruction for execution [Hovis 0042 and 0044: (the purpose of the predictive voltage boost is to prepare for upcoming transients that are 

Claim 21 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 22 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al. (hereinafter as Hovis) PGPUB 2020/0408832 in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0304112 and Navale et al. (hereinafter as Navale) PGPUB 2009/0167770, and further in view of Naik et al. (hereinafter as Naik) PGPUB 2020/0050251.
As per claim 2, Hovis, Zhang, and Navale teach the apparatus of claim 1.
Hovis, Zhang, and Navale do not explicitly teach wherein the first high power instruction is an instruction to multiply matrices. Hovis, Zhang, and Navale do not teach that the high power instruction is matrix multiplication.
Naik teaches a processing system in which voltage droops may occur on the voltage rail. Naik is therefore similar to Hovis, Zhang, and Navale because they execute workload that may cause the voltage of a processor to droop. Naik further teaches wherein the first high power instruction is an instruction to multiply matrices [0045: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Naik’s teachings of matrix multiplication in Hovis, Zhang, and Navale. Naik teaches the details of the workload stored in the queue in Hovis. One of ordinary skill in the art would have been motivated to perform matrix multiplication in Hovis, Zhang, and Navale because it is useful in calculating large sets of data for complex systems.


Claims 4-5, 7, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al. (hereinafter as Hovis) PGPUB 2020/0408832 in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0304112 and Navale et al. (hereinafter as Navale) PGPUB 2009/0167770, and further in view of Chung et al. (hereinafter as Chung) PGPUB 2010/0318814.
As per claim 4, Hovis, Zhang, and Navale teach the apparatus of claim 1. 
	Hovis, Zhang, and Navale do not explicitly teach wherein the rate controller circuitry is further to: delay asserting the voltage boost signal based on a start delay time. 
	Chung teaches a power management device for providing a voltage boost to terminal devices. Chung is therefore similar to Hovis, Zhang, and Navale because they pertain to providing voltage boosts. Chung further teach wherein the rate controller circuitry is further to: delay asserting the voltage boost signal based on a start delay 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chung’s teachings of a start delay in voltage boosting in Hovis, Zhang, and Navale. One of ordinary skill would have been motivated to provide a start delay in Hovis, Zhang, and Navale to allow for extra time to finalize decision on whether to boost voltage, thereby reducing unnecessary/erroneous voltage boosts.
As per claim 5, Hovis, Zhang, Navale and Chung teach the apparatus of claim 4, wherein the start delay time is to expire before the execution unit initiates execution of the first high power instruction [Chung claim 7 and 0031: (after delay, voltage boost is performed; thus the instruction is executed since the purpose of the voltage boost is to counteract the voltage droop effects from executing a workload)]. 
As per claim 7, Hovis, Zhang, and Navale teach the apparatus of claim 1, wherein the rate controller circuitry is further to: delay de-asserting the voltage boost signal based on a hold time [Zhang 0036: (maintain voltage boosting for a predetermined time period)], wherein the rate controller circuitry includes: a stop delay counter programmed with a stop delay count value, wherein the stop delay count value corresponds to the hold time [Zhang 0036: (timer/counter circuitry containing the predetermined time)]. 
Hovis, Zhang, and Navale do not teach delay asserting the voltage boost signal based on a start delay time; and a start delay counter programmed with a start delay count value, wherein the start delay count value corresponds to the start delay time.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chung’s teachings of a start delay in voltage boosting in Hovis, Zhang, and Navale. One of ordinary skill would have been motivated to provide a start delay in Hovis, Zhang, and Navale to allow for extra time to finalize decision on whether to boost voltage, thereby reducing unnecessary/erroneous voltage boosts.
Hovis, Zhang, Navale, and Chung do not explicitly teach a start delay counter programmed with a start delay count value, wherein the start delay count value corresponds to the start delay time.
However, Zhang described a predetermined time period for maintaining/holding a voltage boost, and accomplishes this using a timer/counter storing the predetermined hold time. It would have been obvious to one of ordinary skill in the art that a similar timer/counter can be used for storing the start delay time in the combination of Hovis, Zhang, Navale, and Chung. One of ordinary skill in the art would have been motivated to use a counter/timer to store the start delay value in Hovis, Zhang, Navale, and Chung because it allows the system to better track and manage the start delay time.

Claim 23 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.


Claims 9, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al. (hereinafter as Hovis) PGPUB 2020/0408832, and further in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0304112.
As per claim 9, Hovis teaches a system comprising: 
an execution unit [FIG. 3 core 330]; 
an instruction scheduler coupled to the execution unit [FIG. 3 and 0043: (operational scheduling logic can be employed in predictive control logic 320; scheduling logic is indirectly coupled to core 330 as shown in FIG. 3)], the instruction scheduler to: 
identify a first high power instruction in an instruction stream [FIG. 3 queues 310 or 311] to be executed [0042-0044: (based on pending commands and queued operations, estimations/predictions of workload that cause voltage transients (high power instructions) are made)]; 
rate controller circuitry [FIG. 3 predictive control 320] coupled to the execution unit and the instruction scheduler [FIG. 3 and 0043: (scheduling logic in predictive control logic is coupled to predictive control logic 320, and predictive control logic 320 is indirectly coupled to core 330 as shown in FIG. 3)], the rate controller circuitry to: 
[0016, 0040-0041, and 0044: (from the predictions, predictive control logic 320 controls injection (assert) of electric charge and boosts voltage to counteract transients by sending control instructions over link 372 to boost circuitry 340)]; and 
a voltage regulator [FIG. 3 boost circuitry 340] coupled to the rate controller circuitry [FIG. 3 boost circuitry 340 is coupled to predictive control 320], the voltage regulator to: 
in response to receiving the voltage boost signal, increase a supply voltage for the execution unit to execute the first high power instruction [0016, 0040-0041, 0044, and 0047: (from the control signals provided by predictive control logic 320, boost circuitry 340 controls injection (assert) of electric charge and boosts voltage to counteract transients)]. 

	Hovis does not teach assert a pre-charge signal; subsequent to the pre-charge signal being asserted, assert a voltage boost signal. Hovis does not teach the details of a pre-charge signal in the predictive control logic.
	Zhang teaches a voltage boosting circuit to mitigate predicted voltage transients in a processor core. Zhang is therefore similar to Hovis because they both direct to predicting and mitigating voltage transients in a processor by temporarily boosting voltage. Zhang further teaches assert a pre-charge signal [0019 and 0022: (when a voltage droop is predicted to occur, Phase_1 control signal is asserted to cause a voltage boost to be provided by capacitors CD2)]; subsequent to the pre-charge [0022: (in response to Phase_1 control being asserted, CD2 discharges to provide the voltage boost)].
	The combination of Hovis with Zhang leads the predictive control logic 320 generating/asserting a Phase_1 control signal, and then transmitting/asserting the control instruction to boost circuitry 340 based on the Phase_1 control signal, where the boost circuitry 340 performs the voltage boosting functions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s teachings of asserting and de-asserting control signals for the controlling on and off the voltage boosting circuitry in Hovis. Zhang teaches the details of the signals provided by Hovis predictive control 320 to implement voltage boosting. One of ordinary skill in the art would have been motivated to provide Zhang’s circuitry and corresponding control signals in Hovis because it provides flexibility and allows for the voltage boosting circuitry to be easily recharged or discharged by controlling switches individually. 

As per claim 14, Hovis and Zhang teach the system of claim 9, wherein the instruction scheduler is to assert the pre-charge signal in response to scheduling the first high power instruction for execution [Hovis 0042 and 0044: (the purpose of the predictive voltage boost is to prepare for upcoming transients that are caused by upcoming operations, and thus, it is obvious that workload is scheduled first, and then in response to the scheduled workload, sending the control signals for the voltage boost)].
As per claim 17, Hovis and Zhang teach the system of claim 9, wherein the voltage regulator increasing the supply voltage is to coincide with the execution unit 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al. (hereinafter as Hovis) PGPUB 2020/0408832, and further in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0304112 and Nishida et al. (hereinafter as Nishida) PGPUB 2009/0049219.
As per claim 10, Hovis and Zhang teach the system of claim 9, wherein the execution unit is further to: subsequent to the voltage boost signal being asserted, initiate an execution of the first high power instruction [Hovis 0042 and 0044: (the purpose of the predictive voltage boost is to prepare for upcoming transients that are caused by upcoming operations, and thus, it is obvious that executions of the workload are initiated subsequent to the voltage boost)].
Hovis and Zhang do not explicitly teach assert a busy signal indicating that the first high power instruction is executing. 
Nishida teaches a computing system having an accelerator that performs processing. Nishida is therefore similar to Hovis and Zhang. Nishida further teaches assert a busy signal indicating that the first high power instruction is executing [0062: (while accelerator is executing processing, transmit a busy signal)].
.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovis et al. (hereinafter as Hovis) PGPUB 2020/0408832 in view of Zhang et al. (hereinafter as Zhang) PGPUB 2020/0304112, and further in view of Chung et al. (hereinafter as Chung) PGPUB 2010/0318814.
As per claim 15, Hovis and Zhang teach the system of claim 9. 
	Hovis and Zhang do not explicitly teach wherein the rate controller circuitry is further to: delay asserting the voltage boost signal based on a start delay time. 
	Chung teaches a power management device for providing a voltage boost to terminal devices. Chung is therefore similar to Hovis and Zhang because they pertain to providing voltage boosts. Chung further teach wherein the rate controller circuitry is further to: delay asserting the voltage boost signal based on a start delay time [claim 7 and 0031]. Chung waits for a time delay before providing the boost control signal for voltage boosting.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chung’s teachings of a start delay in voltage 
As per claim 16, Hovis, Zhang, and Chung teach the system of claim 15, wherein the start delay time is to expire before the execution unit initiates execution of the first high power instruction [Chung claim 7 and 0031: (after delay, voltage boost is performed; thus the instruction is executed since the purpose of the voltage boost is to counteract the voltage droop effects from executing a workload)]. 


Allowable Subject Matter
Claims 18-20 are allowed.
Claims 6, 8, 11-13, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Penzes et al. (PGPUB 2013/0047166) teaches a power management unit that monitors core workload and selectively adjusts a voltage regulator providing power to cores.
Lim (PGPUB 2015/0019886) teaches boosting voltage with a latch in response to first and second control signals VCON1 and VCON2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANNY CHAN/Primary Examiner, Art Unit 2186